UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------x
YONG BIAO JI,                                                 :
                           Plaintiff,                         :
                                                              :   ORDER
v.                                                            :
                                                              :   19 CV 11881 (VB)
AILY FOOT RELAX STATION, INC., doing                          :
business as Foot Relax Spa Station; LINDA                     :
FOOT RELAX SPA STATION, INC., doing                           :
business as Foot Relax Spa Station; XIANG                     :
MAN ZHANG, also known as Ailing Zhang;                        :
and KE XUE ZHENG,                                             :
                           Defendants.                        :
--------------------------------------------------------------x

        Defendants having filed a motion to dismiss the complaint (Doc. #9) and a motion to
stay the initial case management and scheduling conference (Doc. #19), it is HEREBY
ORDERED:

        1.       Defendants’ motions are DENIED.

         2.     As set forth in the Notice of Initial Conference dated January 21, 2020 (Doc. #8),
the initial conference in this case is scheduled for April 20, 2020, at 9:30 a.m., at which time
the Court will issue a bench ruling explaining the basis for its decision. The initial conference
will be conducted by telephone conference. The parties shall comply in all respects with the
Notice of Initial Conference and shall come prepared to discuss next steps in this case.

        3.     In addition, on April 13, 2020, defendants filed a document alternately styled
“motion to dismiss for lack of jurisdiction” and “motion for rule 68 judgment.” (Doc. #20).
That same day, the Clerk marked this motion as deficient and directed defendants to refile the
motion. To the extent defendants intend to renew this motion, such renewal and, if necessary, a
briefing schedule for the motion, will be discussed at the April 20, 2020, conference.

       4.      The parties’ time to file their proposed Civil Case Discovery Plan and
Scheduling Order on the ECF docket is extended to April 17, 2020, at 2:00 p.m. The parties are
required to submit a proposed Civil Case Discovery Plan and Scheduling Order regardless of
any motions they plan to make.

        The Clerk is instructed to terminate the pending motions. (Docs. ##9, 19).

Dated: April 14, 2020
       White Plains, NY                              SO ORDERED:


                                                     ____________________________
                                                     Vincent L. Briccetti, U.S.D.J.
